NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4426-18

KATHLEEN TRELA and
CHRISTOPHER TRELA,

          Plaintiffs-Appellants,

v.

DARREN ROSE, MEINEKE
CAR CARE CENTER,

          Defendants-Respondents,

and

THE ESTATE OF KRISTI
SEEGER,

     Defendant.
__________________________

                   Argued September 23, 2020 – Decided August 13, 2021

                   Before Judges Fuentes, Whipple and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-0324-16.

                   Michael Confusione argued the cause for appellant
                   (Hegge & Confusione, LLC and The Maglione Firm
            PC, attorneys; Michael Confusione and Dean R.
            Maglione, on the brief).

            Richard J. Mirra argued the cause for respondents
            (Hoagland, Longo, Moran, Dunst & Doukas, LLP,
            attorneys; Richard J. Mirra, of counsel and on the
            brief).

PER CURIAM

      On July 16, 2014, plaintiff Kathleen Trela was involved in a motor vehicle

accident when defendant Darren Rose rear-ended her car as she turned left to

enter her driveway. At the time of the accident, Rose was employed by Meineke

Car Care Center (Meineke) and was test driving a 2006 Mazda 5 owned by Kristi

Seeger. Plaintiff's automobile policy contained a "verbal threshold" provision

under N.J.S.A. 39:6A-8(a), that limits her right to recover monetary damages

only if she suffers permanent injuries.    Defendants conceded liability,1 but

denied the accident was a proximate cause of plaintiff's alleged permanent

injuries.

      On January 7, 2015, plaintiff filed a civil action against defendants Rose,

Meineke, and Seeger alleging common law negligence, and negligent

supervision by Meineke based on Rose's status as its employee.



1
  Rose admitted he was speeding at the time of the accident and pled guilty in
the Woodbridge Park Municipal Court to careless driving. N.J.S.A. 39:4-97.
                                                                           A-4426-18
                                       2
      Plaintiff amended her complaint thereafter multiple times. The third and

final amended complaint, filed on November 29, 2016, added a per quod claim

by plaintiff's husband Christopher Trela.2 Kristi Seeger died sometime after

plaintiff filed her third amended complaint. On January 7, 2019, plaintiff

executed a stipulation of dismissal with prejudice as to all claims against t he

Estate of Seeger.

      After nearly three years of discovery, the case came to trial before a jury

on May 14, 2019, limited to the issue of damages. Rose conceded he negligently

drove the Mazda 5 that rear-ended plaintiff's car; Meineke conceded it was

vicariously liable for Rose's negligence based on the doctrine of respondeat

superior.3   The jury returned a verdict in favor of defendants in which it found:

(1) plaintiff did not prove, by a preponderance of the objective credible medical

evidence, that she sustained a permanent injury proximately caused by the July




2
   Because Christopher Trela's per quod claim for damages is derived from his
status as Kathleen Trela's spouse, we will refer to claims sought by both of them
using "plaintiff" in the singular.
3
  "For liability to attach to an employer under the doctrine of respondeat
superior, the plaintiff must prove the existence of an employer-employee
relationship and that the employee's tortious actions 'occurred within the scope
of that employment.'" G.A.-H. v. K.G.G., 238 N.J. 401, 415 (2019) (quoting
Carter v. Reynolds, 175 N.J. 402, 409 (2003)).
                                                                            A-4426-18
                                        3
16, 2014, accident; and (2) plaintiff was not entitled to any monetary damages

"for past and future lost wages and benefits."

      In this appeal, plaintiff argues the trial judge erred when he denied her

motion for a directed verdict pursuant to Rule 4:40-1. Alternatively, plaintiff

argues the judge should have granted her request to permit the jury to consider

her scars as evidence to satisfy the "permanent injury" requirement in N.J.S.A.

39:6A-8(a). Finally, plaintiff claims she was denied a fair trial when the judge

misapplied N.J.R.E. 703 to limit the testimony of her orthopedic surgeon.

Defendants argue the trial judge managed the proceedings in accordance with

the relevant statutory standard and urge us not to disturb the jury's verdict

finding plaintiff is not entitled to any monetary damages.

      After reviewing the record developed at trial, we discern no legal basis to

disturb the jury's verdict. We will summarize the evidence the parties presented

to the jury before we address plaintiff's arguments.

                                       I.

      The accident occurred on July 16, 2014. Defendant Rose was driving a

2006 Mazda 5 owned by the late Kristi Seeger in his capacity as an employee of

Meineke. Rose was driving the Mazda behind plaintiff's car when she turned

into her driveway. Rose was unable to stop and negligently rear-ended plaintiff's


                                                                           A-4426-18
                                        4
car.    These facts are undisputed.      Woodbridge Park Police Officer Diorca

Hernandez responded to the scene of the accident and wrote a police report to

memorialize what occurred. In his trial testimony on May 14, 2019, Officer

Hernandez relied on the police report to refresh his recollection 4 about what he

observed nearly five years earlier.

                I observed vehicle one had damages to the left corner
                of the rear bumper. Driver two had damages to the right
                corner of the front bumper. The damages found in both
                vehicles are consistent with each other. As a result of
                this collision, driver one had complain[ed] of shoulder
                and arm pain.

        Officer Hernandez noted that plaintiff was driving a black Ford. Rose told

Officer Hernandez "that he was speeding on Highland Road when suddenly

[plaintiff's car] made a left into her driveway, subsequently resulting in the

collision[.]"     Rose was not injured.       Following police protocol, Officer

Hernandez summoned an ambulance to the scene. Plaintiff testified that the

medical staff who responded to the scene of the accident checked her vital signs

and blood pressure and told her she was fine. Her husband drove her to the JFK

Medical Center later that day because her "whole left arm went numb and it was




4
    See N.J.R.E. 612.
                                                                            A-4426-18
                                          5
hanging." Plaintiff did not reveal what treatment, if any, she received at the JFK

Medical Center.

      Plaintiff's first consultation with orthopedic surgeon Dr. Steven Nehmer

occurred on July 23, 2014, one week after the accident. However, as the

following exchange shows, plaintiff was unable to remember the date of her first

consultation with Dr. Nehmer, or any other medically-related events that follow

without referring to "a list of medical treatment schedules" she compiled in

anticipation of her testimony at trial.

             Q. What date did you go to Dr. Nehmer's?

             A. I can't tell you the exact date.

             Q. Is there anything I could give you to refresh your
             recollection as to the date you first went and saw Dr.
             Nehmer?

             A. Yes.

             Q. What is it that I could give you to help you
             remember?

             A. The list of medical treatment schedules.

             Q. What is this list of medical treatment schedules that
             you're talking about?

             A. Something I went through with every medical record
             that I had -- that we had and accumulated from the
             treatment.


                                                                            A-4426-18
                                          6
            Q. Okay. And why did you make this list?

            A. It showed every course of action that I went through.

            Q. Okay. And why did you want the course of action on
            a list?

            A. So that I couldn't have any discrepancies.

            Q. Okay. Fair enough. And how long did it take you
            to make this list?

            A. Like two or three days.

      This prompted an immediate objection from defense counsel and a

subsequent lengthy sidebar discussion about hearsay evidence and treatments

provided by physicians for medical problems unrelated to this accident. Equally

disconcerting from the perspective of this appellate court, there are significant

inaudible gaps in the transcription of these discussions which make the sidebar

colloquy between the attorneys and the trial judge difficult, if not impossible to

follow:

            PLAINTIFF'S COUNSEL: All right. Are you
            suggesting that the list is incorrect? You want to sit a
            half hour and cross-reference it (inaudible) –

            DEFENSE COUNSEL: (Inaudible)

            PLAINTIFF'S COUNSEL: If there's any discrepancy,
            I'll be more than happy to amend them.

            DEFENSE COUNSEL: I believe (inaudible)

                                                                            A-4426-18
                                         7
            (Inaudible discussion continues)

            THE COURT: We had a conversation in chambers
            about (inaudible). (Inaudible).

            PLAINTIFF'S COUNSEL: Judge, I guess the argument
            is (inaudible). She's going to say who she treated with,
            the time period she treated with them, and what they
            treated her for. That's very simple. (Inaudible
            discussion continues).

            DEFENSE COUNSEL: So the identification of these
            providers is not something that's (inaudible). But I just
            know what the record says.

            (Inaudible discussion continues)

            [(Emphasis added).]

      The irony in this statement is the only thing that is clear from the record.

Based on this incomprehensible discussion, plaintiff's counsel provided his

client with the following instructions:

            You are only permitted -- I'm not going to ask any
            questions, when you get to Dr. Ryan, what he treated
            you for. We're not going to talk about any treatment,
            what they did for you, anything like that. We're just
            going to give the jurors the dates, other than two
            doctors we're going to talk about. So will you just –

            A. And I can't say what kind of doctors they are?

            Q. No.

            A. Okay.

                                                                            A-4426-18
                                          8
            ....

            PLAINTIFF'S COUNSEL: That's my -- that's my
            understanding of the ruling, Judge. She will not even
            say what type of doctor they are? Or will she able to
            say it's an orthopedic doctor, it's a –

            THE COURT: The witness will be permitted to identify
            who she saw and the dates and that's it.

            PLAINTIFF'S COUNSEL: Not the type of doctor.

            THE COURT: Other than Dr. Nehmer and Dr. Hunt.

            PLAINTIFF'S COUNSEL: Okay. Perfect. Thank you,
            Judge. Thank you for the clarification.

      Dr. Nehmer testified that the first time he saw plaintiff was on July 23,

2014. He described her as a forty-three-year-old woman who complained "of

pains [in] her neck, left shoulder and low back . . . the neck pains traveled to her

left arm with numbness and tingling." She claimed that she never experienced

any problems with her neck, back or left arm before the automobile accident.

Dr. Nehmer testified that his "impression was that she had multiple sprains" and

was going to try "to get the x-rays reports from JFK Medical Center rather than

repeating them." Until then, he advised her to begin physical therapy.

      Plaintiff had a second consultation with Dr. Nehmer a few weeks later

complaining of pain in her shoulder. He told her to continue the physical therapy


                                                                              A-4426-18
                                         9
and suggested that she have a magnetic resonance imaging (MRI) scan. Plaintiff

returned on September 12, 2014, complaining of multiple areas of discomfort,

but her main problem was still her left shoulder. Dr. Nehmer told her to consult

a pain management physician if her pain continued.

      Dr. Nehmer testified that the first time he raised the option of a surgical

approach with plaintiff was on February 5, 2015, because "[a]t that point, it was

more than six months that she'd been having a problem." He told her that the

therapy did not appear to be alleviating her pain and discussed a potential

surgery on her left shoulder. On March 3, 2015, Dr. Nehmer "brought her to the

operating room . . . at the Center for Ambulatory Surgery" and diagnosed

plaintiff's left shoulder "with something called impingement syndrome."

            What that means is the shoulder -- the top of the arm
            bone, it's like a ball, and there's a bone above it called
            the end of your collarbone and your acromion. Now,
            when you lift your arm up, there has to be enough space
            for it to come up. In between those two bones is your
            rotator cuff tendon and also a bursa on top of it. And if
            those swell up, if they get injured, when you lift, there's
            not enough room. And that's what we call nowadays
            impingement syndrome.

            So that's what she had. And I did surgery for it. What
            I did was I removed the bursa that, you know, lead.
            That gives some space. The top bone, that acromion, I
            removed the front half of it in order to give more space
            for everything. The part of the end of her clavicle was
            removed as well.

                                                                           A-4426-18
                                       10
             The next day, I removed her bandages, and a couple
             weeks later, her stitches that she had from the surgery.
             And I recommended that she have physical therapy.

      On April 1, 2015, nearly a year after the accident, but less than a month

after the shoulder surgery, plaintiff returned to Dr. Nehmer complaining of pain

in her left elbow. He diagnosed plaintiff as suffering from lateral epicondylitis,

also known as "tennis elbow." This is associated with a process that occurs over

time due to repeated movement or overuse. Dr. Nehmer again opted for a

surgical approach. He performed surgery on plaintiff's left elbow on February

2, 2016.

      According Dr. Nehmer, two months of physical therapy is consistent with

the type of surgery performed. Plaintiff had physical therapy from February 18,

2016 through April 2016, and was discharged from Dr. Nehmer's care that same

month. Plaintiff continued to have physical therapy for the left elbow at Edison

Metuchen Orthopedics from May 2, 2016, to September 2, 2016. Dr. Nehmer

testified that continued treatment for the elbow after September 2016 was not

indicated.

      The elbow surgery performed by Dr. Nehmer required stitches to close the

surgical incision. Plaintiff's friend Maria Tejas identified two photographs of

plaintiff's elbow taken shortly after the surgery was performed on February 2,

                                                                            A-4426-18
                                       11
2016, which depict the surgical stitches. The photographs were admitted into

evidence without objection. On cross-examination, Tejas testified that the scars

depicted in the photographs are still there, but "[t]hey're not as noticeable. You

can't see the stitches."

      On June 1, 2017, Dr. Nehmer issued an expert report with the following

"final diagnoses": (1) cervical strain with a bulging C5-C6 disc; (2) left shoulder

posttraumatic impingement syndrome; (3) left cubital tunnel syndrome; (4) left

elbow lateral epicondylitis (tennis elbow); (5) left hand carpal tunnel syndrome;

(6) lumbar strain; (7) right hip derangement; (8) right sacroiliitis; (9) right

piriformis syndrome. He confirmed these diagnoses on cross-examination by

defense counsel. In an addendum filed on June 7, 2017, Dr. Nehmer noted that

plaintiff received a cortisone injection to remediate her right hip trochanteri c

bursitis.   The diagnoses in Dr. Nehmer's June 1, 2017, report remained

unchanged.

      In a September 27, 2018, report Dr. Nehmer noted that plaintiff

complained of pain and numbness in her hand. He recommended surgery to

plaintiff's left wrist for carpal tunnel syndrome. On cross-examination, he

conceded that carpal tunnel is a degenerative injury that can develop over the




                                                                             A-4426-18
                                       12
course of time. Plaintiff declined Dr. Nehmer's recommendation to alleviate the

symptoms of carpal tunnel through surgery.

      Dr. Stephen Hunt is also an orthopedic surgeon and testified as an expert

witness for plaintiff in the field of orthopedic injuries. 5 He first saw plaintiff on

November 3, 2017, nearly three and a half years after the accident. Dr. Hunt

administered a hip injection in December 2017 and performed arthroscopic

surgery on to plaintiff's right hip on September 6, 2018. Dr. Hunt opined the

hip surgery was "causally related to the crash." When asked to state his opinion

on plaintiff's prognosis regarding her hip, within reasonable degree of medical

certainty, he responded:

             So currently she's still doing very well but she is still
             early in her recovery phase. We see people plateau
             about a year out from this surgical procedure. The
             general outcome study suggests that, you know, most
             people maintain a pretty high quality of lifestyle for a
             period of time; meaning around seven to ten years, but
             there is risk of deterioration in the form of arthritis or
             pain generation, stiffness, and things like that that can
             percept in some patient modulations.




5
  Dr. Hunt's testimony was presented to the jury in a de bene esse deposition
which was taken by the parties for potential use at trial. This form of testimony
is not part of the trial itself until it is used. Mellwig v. Kebalo, 264 N.J. Super.
168, 171 (App. Div. 1993); see also R. 4:14-9.
                                                                               A-4426-18
                                         13
      Dr. Hunt last saw plaintiff in March of 2019.        He testified that she

"expressed satisfaction with the procedure and that she seemed to have

significant improvement from it." She "no longer had that significant pain and

. . . was building up strength." Dr. Hunt acknowledged that there was a risk of

deterioration in the form of arthritis and stiffness which increased the risk of

future surgical intervention.     However, Dr. Hunt made clear on cross

examination that, in his opinion, plaintiff made a full recovery from the hip

condition.

      Counsel asked Dr. Hunt whether plaintiff had "sacroiliitis," which he

defined as "an inflammation of the sacroiliac joint[,] which is where the lower

spine meets the posterior pelvis joints." Dr. Hunt opined that it was possible

she had "some degree of sacroiliitis . . . but . . . it may be secondary to these

issues or it may be independent." However, although plaintiff had not recently

complained of symptoms relating to sacroiliitis, he could not rule it out. Based

on his notes, "it did appear that she was having major symptoms of that nature."

      In his September 25, 2018, report, Dr. Hunt only expressed his opinions

related to the condition of plaintiff's hip, and not her shoulder, elbow, or any

other body part. On April 10, 2019, Dr. Hunt opined that plaintiff would "be

able to resume an active lifestyle and pain-free daily life." This prognosis


                                                                           A-4426-18
                                      14
pertained only to plaintiff's hip condition. It did not include any prediction of

her ability to function with her shoulder and elbow injuries.

      Against the backdrop of this medical testimony, plaintiff's attorney asked

plaintiff "what parts of your body are different now than it was before that

crash?" She explained that since the accident, she has reduced strength and

mobility in her right leg and shoulder. She estimated that she has seventy

percent mobility in her left shoulder and no sensation in her left forearm. She

is still recovering from her hip surgery; this affected her entire right leg. She

testified that her current physical condition causes her to struggle with everyday

tasks, such as carrying a laundry basket in her home.

      Plaintiff testified she is unable to perform her normal routines and hobbies

due to the injuries she suffered since the accident. She is unable to walk her

dogs early in the morning nor cook breakfast for her children before they go to

school. Her social life has been significantly diminished and she no longer hosts

parties. Plaintiff's daughter testified that before the accident

            my mom every day before I would wake up for school
            . . . would make me breakfast with potatoes, eggs,
            waffles, bacon, basically anything I wanted every day
            and I would smell it. I would wake up to it and she
            would always just do that for me every day.

            Q. What time would your mother have this breakfast
            prepared for you?

                                                                            A-4426-18
                                        15
             A. Like 7:00 in the morning.

             Q. All right. Since the crash?

             A. Now I don't get breakfast. I have to wake her up. I
             have to use my alarm clock to get both of us up for
             school[.]

      A friend of the family testified that before the accident plaintiff had an

active social life in her home. "We've become like family, including with my

children and my wife. We were there often, parties, pool parties, Super Bowls."

Since the accident, "we're really not there anymore. I don't recall the last time

my family's been there. It's been years."

      Plaintiff also presented the testimony psychiatrist Dr. Grigory S. Rasin,

whom she first met three years after her motor vehicle accident. According to

Dr. Rasin, plaintiff developed an anxiety disorder and depression related to the

injuries she suffered in the motor vehicle accident. Her depression "affected her

daily life [and] . . . her relationship with her husband. . . ." In response to defense

counsel's questions, Dr. Rasin confirmed that plaintiff's counsel referred

plaintiff to him for evaluation and that he placed her on a course of treatment

that involved "psychotherapy and medication management." Dr. Rasin also

acknowledged that part of his practice as a psychiatrist involves forensic work

referred to him by personal injury attorneys. Dr. Rasin did not review plaintiff's

                                                                                A-4426-18
                                         16
medical records; he based his assessment of plaintiff's psychiatric issues only

on what she told him about the accident.

      At this point, defense counsel read before the jury the first page of Dr.

Rasin's June 15, 2017, report:

            On July 16, 2014, Ms. Trela was a restrained driver of
            a car which struck in the rear when she was driving at
            speed of between four and five miles per hour. As a
            result of an impact, Ms. Trela struck her left shoulder
            against steering wheel. She had a bruise across her
            chest. She also injured her hip. Ms. Trela said, quote,
            "My arm became paralyzed. The ambulance arrived
            and they thought that I had a stroke."

            She was brought to JFK University Hospital by her
            husband within an hour of her accident.

            ....

            Q. And that's the history of what she told you when you
            first met with her?

            A. That's correct, sir.

            Q. Okay.       Now, the jury has heard from the
            investigating police officer who responded to the scene.
            Did she tell you that she refused medical attention at
            the scene of the accident?

            A. She didn't -- I cannot recall what she told me at that
            time. But it's obvious that her husband took her to a
            hospital within an hour.

            Q. Okay. I appreciate that response. But my question
            was, when you took this history from her, did she tell

                                                                         A-4426-18
                                      17
            you that she refused medical attention at the scene of
            the accident?

            A. I don't remember. No.

            Q. Do you have that noted in this initial report?

            A. No. It's not in my report. No.

            Q. Okay. And, in fact, she told you that my -- quote,
            "My arm became paralyzed at the scene of the
            accident"? That's what she told you?

            A. Yes. That's correct.

            Q. And she told you that she thought she had a stroke?
            That's what she told you?

            A. No. That the people from EMS felt . . . that she
            might have a stroke.

            Q. Okay. So the ambulance squad thought she had a
            stroke, but she refused medical attention?

            A. That's correct.

            [(Emphasis added).]

                                       II.

      Against these facts, plaintiff argues the trial judge erred in denying her

motion for a directed verdict and submitting to the jury the question of whether

she suffered a permanent injury within the meaning of N.J.S.A. 39:6A-8(a). We

disagree. The standard for determining whether to grant a directed verdict at the


                                                                           A-4426-18
                                      18
conclusion of the parties' presentation is codified in Rule 4:40-1, which

provides:

            A motion for judgment, stating specifically the grounds
            therefor, may be made by a party either at the close of
            all the evidence or at the close of the evidence offered
            by an opponent. If the motion is made prior to the close
            of all the evidence and is denied, the moving party may
            then offer evidence without having reserved the right to
            do so. A motion for judgment which is denied is not a
            waiver of trial by jury even if all parties to the action
            have so moved.

      We review a motion for a directed verdict by applying the same standard

that governs the trial courts. Smith v. Millville Rescue Squad, 225 N.J. 373,

397 (2016). A motion for a directed verdict shall be granted "only if, accepting

as true all evidence supporting the party opposing the motion and according that

party the benefit of all favorable inferences, reasonable minds could not differ."

Edwards v. Walsh, 397 N.J. Super. 567, 571 (App. Div. 2007) (citing Dolson v.

Anastasia, 55 N.J. 2, 5 (1969)). Conversely, a motion for a directed verdict

"shall be denied if the evidence, together with the legitimate inferences

therefrom, could sustain a judgment in the non-movant's favor." Sackman v.

New Jersey Mfrs. Ins. Co., 445 N.J. Super. 278, 291 (App. Div. 2016) (quoting

Edwards, 397 N.J. Super. at 571).




                                                                            A-4426-18
                                       19
      Applying this standard of review to the trial record we have described here

at great length, we are satisfied there was no factual or legal basis to grant

plaintiff a directed verdict as a matter of law. Furthermore, the record shows

plaintiff's counsel did not move for a directed verdict at the end of the case. The

record only shows that on the final day of trial, plaintiff's counsel requested the

jury be charged on category three of the verbal threshold, which refers to

"scarring or disfigurement." N.J.S.A. 39:6A-8(a). This prompted an immediate

objection from defense counsel, who noted that "the jury was never shown her

scars, never."

      Citing Soto v. Scaringelli, 189 N.J. 558 (2007), defense counsel argued

that this instruction to the jury was inappropriate and unsupported by the

evidence. The trial judge accepted defense counsel's argument and rejected

defense counsel's application to instruct the jury on this aspect of the verbal

threshold statute. We agree.

      The Supreme Court explained in DiProspero v. Penn the public policy

underpinning the verbal threshold restrictions:

            The 1998 Automobile Insurance Cost Reduction Act
            (AICRA), N.J.S.A. 39:6A-1.1 to -35, provides
            automobile insurance policyholders with a choice:
            lower premium payments in exchange for limiting their
            right (and the right of those covered by the policy) to
            sue for noneconomic damages if injured in an accident.

                                                                             A-4426-18
                                       20
            That option, known as the "limitation on lawsuit"
            threshold, restricts an accident victim covered by the
            policy from suing a defendant for noneconomic
            damages unless she suffers "a bodily injury which
            results in death; dismemberment; significant
            disfigurement or significant scarring; displaced
            fractures; loss of a fetus; or a permanent injury within
            a reasonable degree of medical probability, other than
            scarring or disfigurement." N.J.S.A. 39:6A-8(a).

            [183 N.J. 477, 480-81 (2005).]

      In Soto v. Scaringelli, the Supreme Court specifically addressed the issue

of scarring or disfigurement as a basis to overcome the verbal threshold

restrictions in N.J.S.A. 39:6A-8(a):

            In respect of the "significant disfigurement or
            significant scarring" statutory threshold applicable to a
            plaintiff's appearance, we hold that the threshold is
            satisfied only if an objectively reasonable person would
            regard the scar or disfigurement as substantially
            detracting from the automobile accident victim's
            appearance, or so impairing or injuring the beauty,
            symmetry, or appearance of a person as to render him
            or her unsightly, misshapen, or imperfect. Applying
            that standard, we also hold that the trial court properly
            concluded that injuries claimed did not satisfy the
            "significant disfigurement or significant scarring"
            statutory threshold. Finally, we hold that, in the future
            and as a condition precedent to meaningful appellate
            review, a plaintiff who seeks to resist a defense based
            on that threshold bears the burden of establishing a
            proper record. That record must include the trial court's
            direct observations and description of the disfigurement
            or scarring alleged to be significant, together with an
            accurate photographic record thereof.

                                                                          A-4426-18
                                       21
            [189 N.J. at 564 (emphasis added).]

      Here, the only evidence plaintiff presented at trial to overcome this aspect

of the verbal threshold limitations was the testimony of her friend Maria Tejas,

who briefly commented on plaintiff's elbow surgery. Tejas also identified two

photographs of plaintiff's elbow taken shortly after the surgery on February 2,

2016. These photographs depict the surgical stitches as they appear days after

the surgery. However, when Tejas testified on May 14, 2019, she made clear

that the stitches were then hardly noticeable. Under these circumstances, the

photographs are not competent evidence under the standard established by the

Court in Soto. In fact, the photographs are misleading and should have been

excluded under N.J.R.E. 403 because their prejudicial effect far outweighed

their probative value, if any.

      Forty-four years ago, Chief Justice Hughes articulated the high level of

respect a court must show when reviewing a jury's verdict:

            The judgment of the initial factfinder then, whether it
            be a jury, as here, or a judge as in a non-jury case is
            entitled to very considerable respect. It should not be
            overthrown except upon the basis of a carefully
            reasoned and factually supported (and articulated)
            determination, after canvassing the record and
            weighing the evidence, that the continued viability of
            the judgment would constitute a manifest denial of
            justice.

                                                                            A-4426-18
                                      22
            [Baxter v. Fairmont Food Co., 74 N.J. 588, 597-98
            (1977) (internal citations omitted).]

      Mindful of these guiding principles, we discern no factual or legal basis

to disturb the jury's verdict. Plaintiff's remaining arguments lack sufficient merit

to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-4426-18
                                        23